Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x Quarterly Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2015 or o Transition Report Pursuant to Section13 or 15(d) of the SecuritiesExchange Act of 1934 For the transition period from to Commission File Number 001-33695 Andalay Solar, Inc. (Exact name of registrant as specified in its charter) Delaware 90-0181035 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2721 Shattuck Avenue, #305, Berkeley, CA (Address of principal executive offices) (Zip Code) (408)402-9400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of theSecurities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes o No x As of October 9, 2015, 475,536,045 shares of the issuer’s common stock, par value $0.001 per share, were outstanding (including non-vested restricted shares). Table of Contents TABLE OF CONTENTS PART I -FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) Condensed Consolidated Balance Sheets 2 Condensed Consolidated Statements of Operations 3 Condensed Consolidated Statements of Changes in Stockholders’ Deficit 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 24 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 35 Item 4. Controls and Procedures. 35 PART II - OTHER INFORMATION 35 Item 1. Legal Proceedings. 36 Item 1A. Risk Factors. 36 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 44 Item 3. Defaults upon Senior Securities. 44 Item 4. Mine Safety Disclosure. 44 Item 5. Other Information. 44 Item 6. Exhibits. 45 SIGNATURES 46 Exhibit Index 47 EX-31 Section 302 Certification of CEO and CFO EX-32 Section 906 Certification of CEO and CFO 1 Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements. Andalay Solar, Inc. Condensed Consolidated Balance Sheets June 30, 2015 (unaudited) December 31, 2014 Assets Current assets: Cash $ $ Accounts receivable, net Other receivable — Inventory Prepaid expenses and other current assets Total current assets Property and equipment, net — Patents, net Other assets, net Total assets $ $ Liabilities and Stockholders’ Deficit Current liabilities: Accounts payable $ $ Accrued liabilities Accrued warranty Deferred revenue — Derivative liability – embedded conversion feature — Credit facility — Note payable – short-term Convertible notes and beneficial conversion feature – short-term Total current liabilities Convertible notes, less current portion (net of discount) — Total liabilities Commitments and contingencies (Note 17) Stockholders’ deficit: Common stock, $0.001 par value; 1,250,000,000 shares authorized; 398,153,951 and 279,475,332 shares issued and outstanding as of June 30, 2015 and December 31, 2014, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ (1)The condensed consolidated balance sheet as of December 31, 2014 has been derived from the audited consolidated financial statements as of that date. The accompanying notes are an integral part of these condensed consolidated financial statements. 2 Table of Contents Andalay Solar, Inc. Condensed Consolidated Statements of Operations (Unaudited) ThreeMonthsEnded June 30, SixMonthsEnded June 30, Net revenue $ Cost of goods sold Gross profit (loss) ) ) Operating expenses Sales and marketing General and administrative Total operating expenses Loss from continuing operations ) Other income (expense) Interest expense, net ) Adjustment to the fair value of embedded derivatives — ) Settlement of prior debt owed — Total other income (expense), net ) Loss before provision for income taxes ) Provision for income taxes — Net loss ) Preferred stock dividend — ) — ) Net loss attributable to common stockholders $ ) $ ) $ ) $ ) Net loss attributable to common stockholders per common share (basic and diluted) $ ) $ ) $ ) $ ) Weighted-average shares used in computing loss per common share: The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Table of Contents Andalay Solar, Inc. Condensed Consolidated Statements of Changes in Stockholders’ Deficit (Unaudited) Common Stock Number ofShares Amount Additional Paid-in Capital Accumulated Deficit Stockholders' Deficit Balance as of January 1, 2015 $ $ $ ) $ ) Issuance of common stock pursuant to equity purchase agreement — Beneficial conversion feature on issuance of convertible note — — — Issuance of common stock upon conversion of note payable — Stock-based compensation — — — Net loss — — — ) ) Balance as of June 30, 2015 $ $ $ ) $ ) The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Table of Contents Andalay Solar, Inc. Condensed Consolidated Statements of Cash Flows (Unaudited) Six MonthsEndedJune 30, Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operations: Depreciation Amortization Bad debt expense ) Write down of inventory — Unrealized (gain) loss on fair value of embedded derivatives ) Accretion of interest on convertible note — Accretion of interest on debt discount — Non-cash stock-based compensation expense Non-cash settlement of prior debt owed ) ) Accrued interest payable Changes in assets and liabilities: Accounts receivable ) Other receivables — Inventory ) Prepaid expenses and other current assets Other assets Accounts payable ) Accrued liabilities and accrued warranty ) Deferred revenue ) — Net cash used in operating activities ) ) Cash flows from investing activities Acquisition of patents ) — Net cash used in investing activities ) — Cash flows from financing activities Borrowing on convertible notes payable — Repayment notes payable ) ) Proceeds from issuance of common stock Repayments on capital lease obligations — ) Payment of placement agent and registration fees and other direct costs — ) Employee taxes paid for vesting of restricted stock — ) Net cash provided by financing activities Net decrease in cash ) ) Cash Beginning of period End of period $ $ 5 Table of Contents Supplemental cash flows disclosures: Cash paid during the period for interest $ $ Supplemental disclosure of non-cash financing activity: Embedded derivative on convertible note issued $ $ Embedded derivative converted to equity $ $
